These are appeals from four orders of the court of chancery dated October 8th, 1925, striking out the answers and counter-claims and ordering that the bills of complaint to foreclose four mortgages be taken as confessed against appellants and also from final decrees in said four matters dated October 28th, 1925.
A recital of the facts would serve no good purpose.
Appellants urged that the court below had no power to strike out the counter-claims.
This court has held that the court of chancery has power to strike out answers and counter-claims that are sham or frivolous.Weidmann Silk Dyeing Co. v. East Jersey Water Co., 89 N.J. Eq. 541; Penrose v. Absecon Inlet Land Co., 94 N.J. Eq. 814. *Page 326 
The further contention of appellants is that the answers and counter-claims should not have been stricken out as being either sham or frivolous.
We have reached, however, a contrary conclusion and find that upon the proofs the learned vice-chancellor who heard the matter and advised the orders was fully justified in reaching the conclusion which he did.
The orders and decrees appealed from are affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, WHITE, VAN BUSKIRK, McGLENNON, HETFIELD, JJ. 12.
For reversal — None.